                                            Case 3:20-cv-01799-SI Document 3 Filed 06/16/20 Page 1 of 1




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     JOHN FOLEY JR.,                                   Case No. 20-cv-01799-SI
                                   7                     Plaintiff,
                                                                                           ORDER CONTINUING INITIAL CASE
                                   8             v.                                        MANAGEMENT CONFERENCE TO
                                                                                           SEPTEMBER 11, 2020; EXTENDING
                                   9     DEPARTMENT OF VETERANS                            DEADLINE FOR SERVICE OF
                                         AFFAIRS, et al.,                                  COMPLAINT ON DEFENDANTS;
                                  10                                                       REFERRAL TO PRO SE HELP DESK
                                                         Defendants.
                                  11

                                  12          Plaintiff, who is representing himself, filed this lawsuit against numerous defendants on
Northern District of California
 United States District Court




                                  13   March 13, 2020. Pursuant to Federal Rule of Civil Procedure 4(m), a plaintiff must serve the

                                  14   summons and complaint on a defendant within 90 days of the filing of the complaint. Here, the

                                  15   deadline for service was on May 12, 2020. The docket in this case reflects that as of June 15, 2020,

                                  16   plaintiff has not yet served any defendants with the summons and complaint.
                                              The initial case management conference in this case is scheduled for June 19, 2020 at 2:30
                                  17
                                       p.m. Plaintiff has contacted the court to request a continuance of this conference in order to allow
                                  18
                                       him time to find a lawyer to represent him.
                                  19
                                              The Court finds that a 90 day continuance of the initial case management conference is
                                  20
                                       appropriate to allow plaintiff additional time to serve each of the defendants and to seek legal
                                  21
                                       representation.   Accordingly, the June 19 case management conference is CONTINUED to
                                  22
                                       September 11, 2020 at 2:30 p.m. The Court GRANTS plaintiff an extension of time until July 31,
                                  23
                                       2020 to serve the complaint and summons on all defendants.
                                  24          The Court also recommends that plaintiff contact the Pro Se Help Desk to schedule a phone
                                  25   appointment. Plaintiff may reach the Help Desk at (415) 782-8982 or FedPro@sfbar.org.
                                  26          IT IS SO ORDERED.
                                  27   Dated: June 16, 2020                          ______________________________________
                                                                                       SUSAN ILLSTON
                                  28                                                   United States District Judge
